DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 9, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grutt (‘249).  The reference to Grutt teaches structure as claimed including a base assembly (30); a top plate mounted on the base assembly, the top plate (31) including a plurality of holes(32), the plurality of holes comprising: a first plurality of holes arranged on a circumference of a first circle; and a second plurality of holes arranged on a circumference of a second circle, wherein the second circle is concentric with the first circle (at least figs 1, 2, 4), the top plate has a planer upper surface and a lower surface, the first and second plurality of holes extending through the top plate from the upper surface to the lower surface (at least fig 3),  each hole of the first plurality of holes is the same size and each hole of the second plurality of holes is the same size,  the first plurality of holes comprises at least four holes and the second plurality of holes comprises at least four holes, the plurality of holes further comprises: a third plurality of holes arranged on a circumference of a third circle; and fourth plurality of holes arranged on a circumference of a fourth circle, wherein the fourth circle is concentric with the third circle.  It is further noted that the holes are capable of providing structure as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 8, 10, 11, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grutt (‘249).  The reference to Grutt teaches structure substantially as claimed, as discussed above.  The use of different sized holes is a matter of desirability and design parameters and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.   IT is noted that a structure is entitled to all of it’s uses including the use of holes to provide an anchor/connection point for load confining structure.  Further, the use of nuts and bolts to provide a mechanical connection is well known and the use of such would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references sited teach structure similar to applicant’s including pallet structure with load confining structure.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637